Exhibit 99.1 Consolidated Financial Statements of TITAN TRADING ANALYTICS INC. (A Development Stage Company) For the nine months ended July 31, 2011 (Unaudited) (expressed in Canadian dollars) Notice to Reader The management of Titan Trading Analytics Inc. is responsible for the preparation of the accompanying interim consolidated financial statements. The interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by management to present fairly the financial position, operating results and cash flows of the Company. These interim financial statements have not been reviewed by an auditor. These interim consolidated financial statements are unaudited and include all adjustments, consisting of normal and recurring items, that management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Dated: September 29, 2011 signed “John Coulter” John Coulter CEO and CFO TABLE OF CONTENTS Page Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 - 18 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) (A Development Stage Company) Consolidated Balance Sheets (expressedin Canadian dollars) (Unaudited – prepared by management) July 31, October 31, ASSETS CURRENT Cash $ $ Short-term investment Other receivables Prepaid expenses and deposits Deposit Property and equipment Technology rights (Note 3) $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 6) $ $ Loans and advances Deferred lease inducements Convertible debentures (Note 4) SHAREHOLDERS’ EQUITY Share capital (Note 5) Warrants (Note 5) Contributed surplus (Note 5) Convertible debenture equity (Note 4) Deficit accumulated in development stage ) ) Deficit ) ) $ $ Nature of Operations and Going Concern (Note 1) Commitments (Note 7) Subsequent Events (Note 10) Approved by the Board: Signed “John Coulter” Signed ”James Leman” John Coulter James Leman See accompanying notes to consolidated financial statements. 1 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss (expressed in Canadian dollars) (Unaudited – prepared by management) Three months ended July 31, Nine months ended July 31, EXPENSES: Research and development (Note 8) General and administrative( Note ) Amortization Bank charges and interest Loss (Gain) on foreign exchange Net loss and comprehensive loss LOSS PER SHARE – Basic (Note 14) $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED TO CALCULATE LOSS PER SHARE See accompanying notes to consolidated financial statements. 2 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) (A Development Stage Company) Consolidated Statements of Shareholders’ Equity (expressed in Canadian dollars) (Unaudited – prepared by management) Share Capital Warrants Contributed Surplus Convertible Debentures - Equity Deficit Total October 31, 2008 ) Net loss ) ) Expired/forfeited warrants ) Stock options exercised ) Private placements Shares issued for service Stock compensation expense October 31, 2009 ) Net loss ) ) Private placement Returned to treasury ) Warrants extension ) Stock compensation expense Convertible debentures Technology rights payment in excess of carrying value ) ) October 31, 2010 $ ) $ Net loss ) ) Private placement Stock compensation expense July 31, 2011 $ ) $ See accompanying notes to consolidated financial statements. 3 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) (A Development Stage Company) Consolidated Statements of Cash Flows (expressed in Canadian dollars) (Unaudited – prepared by management) Three months ended July 31, Nine months ended July 31, OPERATING Net loss for the period $ ) $ ) $
